COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  TRAVIS WHITEMAN,                                §              No. 08-20-00237-CR

                                Appellant,        §                 Appeal from the

  v.                                              §               368th District Court

  THE STATE OF TEXAS,                             §          of Williamson County, Texas

                                Appellee.         §              (TC# 13-0583-K368)


                                       JUDGMENT

       The Court has considered this cause on its own motion to dismiss this appeal for want of

jurisdiction and concludes the appeal should dismissed. We therefore dismiss the appeal for want

of jurisdiction. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF DECEMBER, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.